DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/22/2020, with respect to 102(a)(1) rejection of independent claims 1 and 17 as being anticipated by Dailey et al. (US 6264428) have been fully considered and are persuasive.  The 102(a)(1) rejection of independent claims 1 and 17 has been overcome. 
Applicant’s arguments, filed 12/22/2020, with respect to 102(a)(1) rejection of independent claim 1 as being anticipated by Liang (US 7921654) and Lutum et al. (US 6379118) have been fully considered and are persuasive.  The 102(a)(1) rejection of independent claim 1 has been overcome. 
Claim Objections
Claim 17 is objected to because of the following informalities:  
In Claim 17, Line 2, “a convective passage” should be changed to –a convective cooling passage—for claim language consistency. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the internal channel" in Line 17.  There is insufficient antecedent basis for this limitation in the claim. It appears the internal channel is referring to the convective cooling passage and correction is recommended to reflect that the internal channel is the same component as the previously claimed convection cooling passage. 
Claim 20 recites the limitation "the first side wall" and “the second side wall” in Lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what the first side wall and the second side wall are with respect to the rest of the claimed components. The current presentation of the claim does not provide how the first side wall and the second side wall are correlated to the rest of the claimed components. Thus, the aforementioned first side wall and the second side wall are indefinite. 
Claims 21-25 are rejected as depending on rejected claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dailey et al. (US 6264428, hereinafter: “Dailey”).
In reference to Claim 20
Dailey discloses:
A method of actively cooling a component (10), comprising, providing a pressure differential to drive a flow of a coolant media (“cooling air”); driving the flow of coolant media through a plurality of apertures (apertures of impingement holes 27) in a cold wall (as shown in annotated Figure 2 of Dailey) of the component, into a channel (28) comprising a plurality of angled film holes (holes 30) and a plurality of impingement holes (holes 27 in channel 28; as shown in annotated Figure 2 of Dailey), wherein the flow of coolant media impinges on an inner surface of a hot wall (wall 20) of the component (as shown in annotated Figure 3 of Dailey); 
driving the flow of coolant media through the channel; 
transferring heat energy from the hot wall to the coolant media;
driving the flow of coolant media along a segment of the channel from a first aperture (as shown in annotated Figure 3 of Dailey) of the plurality of apertures (27) to a second aperture (as shown in annotated Figure 3 of Dailey) of the plurality of apertures, wherein a first impingement hole (one of the holes 27 in channel 28; as shown in annotated Figures 2 and 3 of Dailey) and a second impingement hole (another hole 27 in channel 28; as shown in annotated Figures 2 and 3 of Dailey) of the plurality of impingement holes are between a first angled film hole (hole 30; as shown in annotated 
driving the flow of coolant media through the plurality of angled film holes, such that at least a portion of the coolant media forms a laminar film on an outer surface (“hot outer surface” as shown in annotated Figure 2 of Dailey) of the hot wall of the component. (Col. 3, ll. 11-45; Col. 5, ll. 1-60; Fig. 1-3).

    PNG
    media_image1.png
    1060
    1186
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of Dailey.

    PNG
    media_image2.png
    1096
    1362
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 3 of Dailey.
Allowable Subject Matter
Claims 1, 4-8, 10, 12, and 14-16 are allowed.
Claims 17 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Lutum et al. (US 6379118, hereinafter: “Lutum”) discloses an actively cooled component, comprising: a body (airfoil body) comprising an internal channel (14, 15; see annotated Figure 4 of Lutum) adapted for a flow of a cooling media (“cooling fluid”) therein, said internal channel comprising first and second side walls (see annotated Figure 4 of Lutum) separating a cold inner surface and a hot inner surface (see annotated Figure 4 of Lutum), wherein the cold inner surface comprises a first impingement hole (13) and a second impingement hole (13 at another point along the span/radial direction of the airfoil; Col. 2, ll. 66-67; Col. 3, ll. 1-18; Fig. 4) both located between the first and the second side walls of the internal channel. Lutum also 
Modifying the first side wall of Dailey by constructing it to include first and second concave portions relative to the internal channel that intersect with one another to form a convex intersection point is impermissible hindsight reconstruction. Modifying the second impingement hole of Lutum by locating it closer to the second side wall than the first side wall is impermissible hindsight reconstruction and would render Lutum's apparatus, inoperative as originally intended by Lutum.
Therefore, the claims are deemed allowable.

    PNG
    media_image3.png
    958
    1103
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 4 of Lutum.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/RICHARD A EDGAR/Primary Examiner, Art Unit 3745